       Case 2:20-cr-00154-RMP      ECF No. 19    filed 01/15/21   PageID.39 Page 1 of 6




 1

 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 3                                                                    Jan 15, 2021
                                                                          SEAN F. MCAVOY, CLERK
 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-154-RMP-1
 8                              Plaintiff,
                                                   PRETRIAL ORDER
 9          v.

10    JEREMY JOHN GILBERT,

11                              Defendant.

12

13         Defendant, Jeremy John Gilbert, who is in custody, was arraigned on

14   January 14, 2021, before Magistrate Judge John T. Rodgers and is bound over to this

15   Court for trial. This Order is entered to set forth deadlines, hearings, and

16   requirements that the parties will observe in this matter. Accordingly, IT IS

17   HEREBY ORDERED:

18         1. Trial is set for March 15, 2021, at 8:45 a.m. commencing with a final

19   pretrial conference at 8:30 a.m. All hearings shall take place in Spokane,

20   Washington.

21


     PRETRIAL ORDER ~ 1
       Case 2:20-cr-00154-RMP      ECF No. 19    filed 01/15/21   PageID.40 Page 2 of 6




 1         2. A pretrial conference is set for March 2, 2021, at 11:00 a.m. via video

 2   conference. Case participants will be provided with separate call-in details by

 3   private email from the Court's staff to use for this video conference. Non-parties

 4   may call the Court's public conference line of 1-888-363-4749, Access code

 5   4939688 # (no security code required), five minutes before the scheduled conference

 6   time. Parties on the phone MUST MUTE THEIR PHONES and NO RECORDING

 7   OR REBROADCASTING IS PERMITTED.

 8         3. Counsel for defense shall notify Defendant of all hearings and ensure his

 9   attendance at court.

10         4. Pursuant to LCrR 16(a)(6), at arraignment or within 14 days thereafter, the

11   Government is required to disclose evidence favorable to the defendant and material

12   to the defendant’s guilt or punishment to which defendant is entitled pursuant to

13   Brady v. Maryland, 373 U.S. 83 (1963) and United States v. Agurs, 427 U.S. 97

14   (1976). This is a continuing duty for newly discovered evidence. LCrR

15   16(c). Pursuant to F. R. Crim. P. 16(d)(2), failure to comply may result in an order

16   permitting the discovery or inspection; granting a continuance; or any other order

17   that is just under the circumstances (including sanctions, dismissal, exclusion of

18   evidence or witnesses, and adverse jury instructions). Therefore, by January 28,

19   2021, counsel shall meet to discuss the scope and timeline for all discovery

20   disclosures and file a discovery status report within three days of the meeting.

21


     PRETRIAL ORDER ~ 2
       Case 2:20-cr-00154-RMP      ECF No. 19     filed 01/15/21   PageID.41 Page 3 of 6




 1         5. Any pretrial motions, including all motions in limine, shall be filed and

 2   served on or before February 9, 2021; responses are due by February 16, 2021;

 3   and replies are due by February 23, 2021. Counsel shall note their pretrial motions

 4   to be heard at the pretrial conference on March 2, 2021.

 5         6. Motions to Expedite, if any, shall be filed separately and noted for hearing

 6   two (2) days from the date of filing, after informing opposing counsel of such.

 7         7. Trial briefs, requested voir dire, joint proposed jury instructions, and a

 8   table of proposed Jury Instructions shall be filed and served on or before

 9   March 5, 2021.

10         (a) The joint proposed Jury Instructions should address only issues that are

11         unique to this case and shall include instructions regarding the elements of

12         each count, any necessary definitions, and a proposed verdict form.

13          (b) The parties shall provide the Court electronically with the table of

14         proposed, cited Jury Instructions. This table shall include:

15            (i)    The instructions on which the parties agree;

16            (ii)   The instructions that are disputed; and

17            (iii) The basis of any objection.

18            (iv)    The Jury Instruction Table shall be substantially in the following

19                    form:

20     Proposed by       Instruction #    9th Cir. Cite        Objection     Response to
                                                                              objection
21


     PRETRIAL ORDER ~ 3
       Case 2:20-cr-00154-RMP       ECF No. 19   filed 01/15/21   PageID.42 Page 4 of 6




 1         (c) In addition to the jury instruction table, each party shall address any

 2         objections that they have to instructions proposed by any other party in a

 3         memorandum on or before March 5, 2021. The parties shall identify the

 4         specific portion of any proposed instruction to which they object, supported

 5         by legal authority that supports the objection. Failure to file an objection to

 6         any instruction may be construed as consent to the adoption of an instruction

 7         proposed by another party.

 8         8.   Exhibit lists and witness lists shall be filed on or before March 8, 2021.

 9   Plaintiff’s trial exhibits, if any, are to be numbered 1 through 199; Defendant’s

10   exhibits, if any, are to be numbered 200 and following;

11         9.   The following procedures shall be utilized at trial:

12         (a) The Court will conduct the majority of jury voir dire but allow counsel

13         15 minutes to ask additional questions or to do more in depth exploration of

14         issues raised by the Court;

15         (b) A total of 13 jurors will be selected. Plaintiff shall have 6 peremptory

16         challenges, Defendant shall have 10 peremptory challenges, and each party

17         shall have one challenge for the alternate juror. The challenges shall be

18         exercised alternately;

19         (c) Regular trial hours shall be from 8:45 a.m. to 12:00 noon, and 1:30 to

20         4:30 p.m.;

21


     PRETRIAL ORDER ~ 4
      Case 2:20-cr-00154-RMP    ECF No. 19    filed 01/15/21   PageID.43 Page 5 of 6




 1       (d) The jurors will be provided with notebooks for note-taking and a copy of

 2       preliminary instructions;

 3       (e) Documents published to the jury by counsel shall be collected at the

 4       conclusion of trial each day or following a witness's testimony regarding the

 5       published document;

 6       (f) A single photograph shall be taken of all witnesses following their

 7       testimony for use by the jury to correlate a witness with the testimony he or

 8       she provided. The photographs shall be maintained in a three-ring binder by

 9       the Court. The photograph will have the witness's name on it and the date of

10       the witness's testimony. The photographs will be provided to the jury to assist

11       them during deliberations. Following deliberations, the photographs will be

12       destroyed by the Court and will not be a part of the record;

13       (g) Examination of witnesses shall be limited to direct, cross, redirect and

14       recross. Fed. R. Evid. 611(a);

15       (h) Counsel are encouraged to limit requests for sidebars by anticipating

16       legal and evidentiary issues so that the issues may be addressed before trial

17       begins each day, during the lunch hour, or after trial hours;

18       (i) During trial, counsel are encouraged to exchange lists of the next day's

19       witnesses and exhibits so that objections or legal issues may be anticipated

20       and resolved outside the normal trial hours;

21


     PRETRIAL ORDER ~ 5
       Case 2:20-cr-00154-RMP     ECF No. 19    filed 01/15/21   PageID.44 Page 6 of 6




 1         (j) Counsel shall have the next witness to be called to testify available

 2         outside the courtroom, to avoid delay; and

 3         (k) An attorney's room for Plaintiff and for Defendant is available.

 4         Counsel may check out keys from the Deputy Clerk for use during days of

 5         trial.

 6         IT IS SO ORDERED. The District Court Clerk is directed to file this Order

 7   and provide copies to counsel.

 8         DATED this January 15, 2021.

 9                                               s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
10                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21


     PRETRIAL ORDER ~ 6
